Case 5:18-cr-00026 Document 598 Filed 08/28/19 Page 1 of 1 PagelD #: 2474

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VERGE

  

 

 

 

 

BECKLEY DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vv. CRIMINAL ACTION NO, 5:18-cr-00026-03
JOSHUA RADCLIFFE,
Defendant.
WRITTEN PLEA OF GUILTY

In the presence of Michael R. Whitt, my counsel, who has fully explained the charges
contained in the Third Superseding Indictment against me, and having received a copy of the Third
Superseding Indictment before being called upon to plead, I hereby plead guilty to the charge

contained in Count Five of the Third Superseding Indictment.

pate: __ %/2 3 / ‘4 L <2

DEFENDANT

WITNESS:

COUNSEL FOR DEFENDANT

 
